MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any
                                                                         Jan 29 2020, 9:07 am
court except for the purpose of establishing
the defense of res judicata, collateral                                       CLERK
                                                                          Indiana Supreme Court
estoppel, or the law of the case.                                            Court of Appeals
                                                                               and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
John R. Worman                                           Curtis T. Hill, Jr.
Evansville, Indiana                                      Attorney General of Indiana
                                                         Sarah J. Shores
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                         January 29, 2020
of Parental Rights of:                                   Court of Appeals Case No.
                                                         19A-JT-1875
B.B. and A.D., (Minor Children)
                                                         Appeal from the Vanderburgh
and                                                      Superior Court
R.B., (Mother)                                           The Honorable Brett J. Niemeier,
Appellant-Respondent,                                    Judge
                                                         The Honorable Beverly K. Corn,
        v.                                               Referee
                                                         Trial Court Cause Nos.
The Indiana Department of                                82D04-1902-JT-276
Child Services,                                          82D04-1902-JT-277
Appellee-Plaintiff,



Robb, Judge.

Court of Appeals of Indiana | Memorandum Decision 19A-JT-1875 | January 29, 2020                  Page 1 of 26
                                 Case Summary and Issue
[1]   R.B. (“Mother”) appeals the juvenile court’s termination of her parental rights

      to two of her children. The sole issue Mother presents on appeal is whether the

      juvenile court’s termination of her parental rights was clearly erroneous.

      Concluding it was not, we affirm.



                             Facts and Procedural History
[2]   Mother is the biological mother of five children, two of whom are the subject of

      this appeal: B.B., born January 17, 2015, and A.D., born December 19, 2016

      (collectively “Children”). Mother has a history with the Indiana Department of

      Child Services (“DCS”) and does not have custody of her other three children.1


[3]   On or about August 30, 2017, DCS received a report that Mother had been

      admitted to St. Vincent Hospital for an overdose/attempted suicide after

      ingesting twenty-five Klonopin and Mother had tested positive for

      methamphetamine, amphetamine, benzodiazepine, and marijuana. Mother

      was diagnosed with bipolar disorder, depression, post-traumatic stress disorder,

      and borderline personality disorder. In addition, when a DCS family case

      manager (“FCM”) visited her home to complete an assessment, Vectren arrived




      1
       Children in need of services (“CHINS”) petitions were filed with respect to Mother’s other children in 2008
      and 2014. In addition, we note that A.D.’s father voluntarily terminated his parental rights and DCS filed a
      petition to terminate B.B.’s father’s rights; however, there is no evidence in the record as to the result.
      Therefore, we have limited our recitation of the facts to those pertaining primarily to Mother, except as
      necessary.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1875 | January 29, 2020                Page 2 of 26
      to shut off the electricity and gas in the house, and Mother refused to cooperate

      with the FCM. At the time, B.B.’s whereabouts were unknown, and Mother

      only stated that B.B. had been staying with an out-of-state relative since July.

      A.D. was removed on August 31 and placed with her biological father.2


[4]   On September 5, 2017, DCS filed separate petitions alleging Children were

      children in need of services (“CHINS”) based on Mother’s overdose/suicide

      attempt, substance abuse, mental health condition, and unsuitable home

      conditions. Exhibits, Volume I at 101-03, 231-33. An initial/detention hearing

      was held the same day during which Mother admitted the Children were

      CHINS. The juvenile court adjudicated the Children as such. B.B. was located

      and placed in foster care on September 7; A.D. remained with her father.


[5]   On October 3, 2017, the juvenile court held a dispositional hearing and

      subsequently entered a dispositional order requiring Mother (among other

      things) to: maintain weekly contact with the FCM; complete a substance abuse

      assessment and follow all treatment recommendations; submit to random drug

      screens; refrain from drugs and alcohol; attend supervised visitation; and

      cooperate with parent aid and mental health services and follow all treatment

      recommendations. Initially, Mother was compliant; she attended Counseling




      2
       With respect to B.B., we note that prior to DCS’ involvement in the instant matter, B.B. tested positive for
      methamphetamine, THC, and Demerol shortly after birth and as such, was adjudicated a CHINS in 2015.
      As part of the case, Mother was ordered to submit to random drug screens, remain drug and alcohol free, and
      complete a substance abuse evaluation and follow all recommendations. See Exhibits, Volume I at 27. The
      matter was dismissed in April 2016. See id. at 37-38.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1875 | January 29, 2020                 Page 3 of 26
      for Change, submitted to drug screens, and participated in supervised visitation.

      Because the Children were in separate homes, Mother had to have separate

      visitations with each child. After DCS transitioned Mother to unsupervised

      visitation at her home around November 2017, Mother would no show3 and

      DCS placed her on a two-hour call ahead. Mother failed to comply and refused

      to have visits with Children separately, which promoted DCS to assign a parent

      aide to help Mother with transportation. However, when the aide visited the

      home, Mother refused to have a visit. Eventually, Mother missed three visits

      without calling ahead and DCS placed visitation on hold. See Transcript,

      Volume II at 110-11. On November 28, Mother tested positive for

      methamphetamine and, around this time, ceased contact with DCS.


[6]   On January 16, 2018, DCS filed a Request for Taking or Continued Custody of

      A.D. due to her father’s failure to comply with services and refusal to cooperate

      with DCS. See Exhibits, Vol. I at 87. The next day, the juvenile court entered

      an emergency order granting DCS’ request and A.D. was placed in foster care.

      In a progress report filed on February 12, 2018, DCS reported that Mother had

      not participated in services and had not contacted the FCM for several months.

      DCS further reported that, at the time, Mother was not completing drug screens

      or participating in visitation, and she did not provide an explanation as to why




      3
          Based on the evidence in the record, it is unclear how many visits Mother failed to attend.


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1875 | January 29, 2020                  Page 4 of 26
      she had not exercised visitation with Children. Following a detention hearing

      on February 13, the juvenile court ordered that A.D. remain in foster care.


[7]   On February 20, 2018, the juvenile court held a periodic case review hearing for

      which Mother failed to appear. Therefore, the juvenile court issued a warrant

      for Mother’s arrest. See id. at 160, 177. Following the hearing, the juvenile

      court entered an order finding that Mother had not complied with Children’s

      case plan or services offered by DCS, enhanced her ability to fulfill her parental

      obligations, maintained contact with the FCM, or participated in visitation for

      several months. The juvenile court changed B.B.’s permanency plan from

      reunification to adoption. Exhibits, Vol. II at 29-30. Mother was later arrested

      on June 8. Exhibits, Vol. I at 83, 180-82. Throughout this case, Mother had

      multiple outstanding warrants for her arrest in Warrick and Vanderburgh

      County for various criminal and child support matters.


[8]   A.D. was placed with B.B.’s foster family on March 5, 2018. From December

      2017 to June 2018, Mother ceased all contact with DCS and was unable to be

      located. Following Mother’s arrest, FCM Julie McDaniel4 successfully

      contacted Mother in June. At that time, Mother chose to go back to

      Counseling for Change with a new referral for a substance abuse evaluation,

      treatment, and drug screens. On July 30, 2018, DCS filed a permanency report

      informing the court that Mother: tested positive for amphetamine,




      4
          Julie McDaniel was previously known as Julie Fortney. See Tr. Vol. II at 107.


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1875 | January 29, 2020    Page 5 of 26
       methamphetamine, and THC on July 18; failed to participate in visitation for

       several months; and “only recently inquired about visitation with her

       [C]hildren.” Id. at 187. Following a review hearing on August 7, the juvenile

       court again found that Mother had not complied with the case plan, service

       recommendations, or visitation, and Mother continues to test positive for illegal

       substances. The juvenile court changed A.D.’s permanency plan from

       reunification to adoption. See id. at 203-04.


[9]    In September 2018, Mother completed a parenting assessment. Around the

       same time, Mother also tested positive for THC and, from October 2018

       through January 2019, Mother failed to submit to drug screens and attend

       substance abuse treatment. In a January 2019 progress report, DCS detailed

       Mother’s compliance with the dispositional decree since August 10, 2018. DCS

       reported that Mother had only complied with a substance abuse evaluation and

       parenting assessment; she had not complied with drug screens or substance

       abuse treatment; when Mother submitted to drug screens through Counseling

       for Change, she tested positive for methamphetamine and THC; and Mother

       stopped attending visitation in October 2017.


[10]   DCS filed petitions to terminate Mother’s parental rights on February 11, 2019.

       See Appellant’s Appendix, Volume II at 57-59, 78-82. A staff advocate of court

       appointed special advocates (“CASA”) was subsequently appointed for




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1875 | January 29, 2020   Page 6 of 26
Children.5 In March 2019, Mother’s fiancé was arrested for domestic violence

against her but the case was ultimately dismissed at Mother’s request. On April

16, 2019, CASA Deborah Gamache filed an update with the juvenile court in

which she reported that Mother completed a parenting assessment and

substance abuse evaluation; failed to follow through with treatment

recommendations; and failed to complete a majority of the court ordered

services. CASA Gamache also reported that Mother has a “history of choosing

men that are not conducive to living a clean healthy life style [sic] for herself or

[C]hildren[,]” has “no visible means of financial stability[,]” has had her

utilities turned off and back on several times during the case, and is displayed

“around large amounts of money and illegal substances” on her social media

account. Id. at 133. CASA Gamache further opined:


        Mother does not believe that her poor choices, PTSD, and
        anxiety will hinder her care of the [C]hildren. . . . [Mother] has
        shown a pattern that she cannot maintain her own mental health
        or substance abuse issues, stay clear of men that are violent and
        have criminal histories themselves, or . . . follow through of her
        [sic] own services that were court ordered[] to prove she would
        be able to do what is needed to raise her [C]hildren. By her past
        and recent actions mentioned above and lack of follow through,
        she continues to show that there is an extremely high probability
        that she will not be able to remedy her circumstances to be able
        to provide a secure and safe environment in the future for
        [Children]. . . .




5
 The staff advocate in this case was a paid employee of CASA. See Tr., Vol. II at 133-34. In this opinion,
we refer to the staff advocate as a CASA.

Court of Appeals of Indiana | Memorandum Decision 19A-JT-1875 | January 29, 2020                Page 7 of 26
       Id. at 134.


[11]   A fact-finding hearing was held on June 17, 2019, during which Mother

       testified she was currently engaged in treatment for her mental health issues.

       On August 2, the juvenile court entered separate orders6 terminating Mother’s

       parental rights to B.B. and A.D. and found, in relevant part:


                [B].7. While the [DCS] assessment worker was outside Mother’s
                home, a Vectren utilities truck parked outside the home. The
                utility worker told the assessment worker that he was shutting off
                the gas and electric to the home.


                ***


                [C].11. Mother has a history of being both the victim and, at
                times, perpetrator of domestic violence. She testified that this has
                occurred with every father of her five (5) children, the most
                recent event occurring in March 2019 with another male;
                however, that cause was ultimately dismissed at [M]other’s
                request, after [M]other attended a program for victims of
                domestic violence.


                ***


                16. Mother was included in meetings, and attended Court
                hearings where the expectations to achieve reunification were
                clearly discussed with her by DCS, CASA, and the Court.


       6
         Indiana Appellate Rule 38(A) provides that “[w]hen two (2) or more actions have been consolidated for
       trial or hearing in the trial court . . . , they shall remain consolidated on appeal.” Here, DCS filed two
       separate termination petitions and the juvenile court entered separate termination orders. Because the
       juvenile court held a consolidated fact-finding hearing on both petitions, the two actions remain consolidated
       on appeal.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1875 | January 29, 2020                  Page 8 of 26
        Mother was offered bus tokens for transportation and all her
        services were referred by and paid for by DCS. Mother did not
        ask for any additional or different services. Despite removing
        barriers for Mother, Mother still did not make the changes she
        needed to make to parent her [C]hildren.


        ***


        19. Mother believes she owes over $10,000 in unpaid child
        support for her son, L.S. She owes over $14,000 in unpaid child
        support for her daughters, Ba.S. and Bn.S.


        20. . . . Mother was offered substance abuse treatment and
        drug screens to establish sobriety. She was referred to
        Counseling for Change and had some early success and a brief
        period of sobriety in October of 2017. She was attending her
        drug screens regularly at this time. However, she stopped
        attending her appointments and relapsed on methamphetamine
        in November of 2017. She stopped attending treatment and her
        random drug screens and no showed from December of 2017
        through June of 2018. When she again screened in July of 2018,
        she tested positive for methamphetamine and THC. She was
        again referred to drug treatment, but continued to no show for
        treatment and screens from October of 2018 through January of
        2019. Mother sought treatment on her own at NOW Counseling
        in February of 2019 but stopped attending after a couple of
        weeks. She was again referred to treatment, but no showed to
        her intake appointment in March of 2019. Mother has never
        completed the court ordered substance abuse treatment.


        ***


        22. Mother refuses to acknowledge that she has a substance
        abuse issue or struggles with addiction. She denies the overdose
        that prompted the DCS investigation ever occurred. She testified

Court of Appeals of Indiana | Memorandum Decision 19A-JT-1875 | January 29, 2020   Page 9 of 26
        that she just woke up in the hospital and to this day has no
        knowledge of why she was there. Despite being presented with
        positive screens for methamphetamine on multiple occasions
        administered by various services providers since September of
        2017, she continues to deny she ever used meth. She believes
        that her screens have been tampered with by her ex-boyfriend.


        23. Mother acknowledges that she needs ongoing treatment
        for mental health issues, but refuses to take prescription drugs for
        her conditions. Instead she smokes marijuana and uses CBD oil.
        ...


        ***


        25. Mother’s communications with DCS were sporadic and
        non-cooperative. After relapsing in November of 2017, Mother
        was unheard from until late June of 2018. Attempts to contact
        her by the FCM and law enforcement at her home address were
        unsuccessful. She later was in contact for several months and
        then ceased communications again until February of 2019.


        26. Mother admits that for much of the case she did not follow
        the orders of the Court and or complete services for reunification
        of her [C]hildren because she was attempting to avoid
        outstanding warrants for her arrest in Warrick and Vanderburgh
        County for various criminal and child support matters.


Appealed Order at 3, 5-8. Based on these findings, the juvenile court

concluded:


        27. [I]t does not appear that Mother is likely to remedy the
        reasons that the [C]hildren have remained out of her care.



Court of Appeals of Indiana | Memorandum Decision 19A-JT-1875 | January 29, 2020   Page 10 of 26
        28. Beyond failing to follow the orders of the Court, Mother
        has engaged in actions during the pending CHINS which cause
        concern for the Court. Mother has continued to use illegal and
        impairing substances, has been absent and unavailable for
        extended periods in an attempt to avoid arrest, and has shown a
        pattern of failing to be able to provide for her [C]hildren. There
        is a reasonable probability that continuation of Mother’s parental
        rights poses a threat to the well-being of the [C]hildren.


        29. CASA personnel testified that she felt it was in the best
        interest of the [Children] for [M]other’s parental rights to be
        terminated, especially since so much time had passed since
        Mother had even visited with the [Children].


        ***


        [D]. 7.      Mother has had ample time to show a change in her
        behaviors to bring about reunification. Permanency is critical for
        the [Children] and [they] should not have to wait any longer for
        permanency in this case;


        8.     It is in the best interests of [Children] to be adopted due to
        the inability of the Mother to provide appropriate care and
        supervision for the [C]hildren;


        9.     DCS and the [CASA] believe that adoption is in the
        [C]hildren’s best interest. The Court finds that adoption is in the
        [C]hildren’s best interest.


        10. Mother’s pattern of continuing substance abuse, untreated
        mental health needs, financial instability, and criminal behavior
        indicates that maintaining a parent-child relationship with
        Child[ren] is not in the best interests of Child[ren.]



Court of Appeals of Indiana | Memorandum Decision 19A-JT-1875 | January 29, 2020   Page 11 of 26
       Id. at 8-9.7 Mother now appeals. Additional facts will be supplied as necessary.



                                   Discussion and Decision
                                        I. Standard of Review
[12]   A parent’s right to establish a home and raise their children is protected by the

       Fourteenth Amendment to the United States Constitution. In re D.D., 804

       N.E.2d 258, 264 (Ind. Ct. App. 2004), trans. denied. Although parental rights

       are of a constitutional dimension, they are not without limitation and the law

       provides for the termination of these rights when parents are unable or

       unwilling to meet their parental responsibilities. In re R.H., 892 N.E.2d 144,

       149 (Ind. Ct. App. 2008). We acknowledge that the parent-child relationship is

       “one of the most valued relationships in our culture,” but also recognize that

       “parental interests are not absolute and must be subordinated to the child’s

       interests in determining the proper disposition of a petition to terminate

       parental rights.” Bester v. Lake Cty. Office of Family & Children, 839 N.E.2d 143,

       147 (Ind. 2005) (internal quotations omitted). The involuntary termination of

       one’s parental rights is the most extreme sanction a court can impose because

       termination severs all rights of a parent to his or her children. See In re T.F., 743

       N.E.2d 766, 773 (Ind. Ct. App. 2001), trans. denied. As such, termination is




       7
        Although the juvenile court entered separate termination orders under separate cause numbers, the findings
       of fact and conclusions thereon are identical with respect to Mother. Accordingly, in this opinion, we quote
       only one order.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1875 | January 29, 2020               Page 12 of 26
       intended as a last resort, available only when all other reasonable efforts have

       failed. Id. The purpose of terminating parental rights is to protect children, not

       to punish parents. In re D.D., 804 N.E.2d at 265.


[13]   When reviewing the termination of parental rights, we do not reweigh the

       evidence or judge the credibility of witnesses. Lang v. Starke Cty. Office of Family

       & Children, 861 N.E.2d 366, 371 (Ind. Ct. App. 2007), trans. denied. Instead, we

       consider only the evidence most favorable to the judgment and the reasonable

       inferences that can be drawn therefrom. Id. In deference to the trial court’s

       unique position to assess the evidence, we will set aside its judgment

       terminating a parent-child relationship only if it is clearly erroneous. In re

       L.S., 717 N.E.2d 204, 208 (Ind. Ct. App. 1999), trans. denied; cert. denied, 534

       U.S. 1161 (2002). Thus, if the evidence and inferences support the decision, we

       must affirm. Id.


[14]   As required by Indiana Code section 31-35-2-8(c), the juvenile court entered

       findings of fact and conclusions thereon. Therefore, we apply a two-tiered

       standard of review: we first determine whether the evidence supports the

       findings, then determine whether the findings support the judgment. Bester, 839

       N.E.2d at 147. “Findings are clearly erroneous only when the record contains

       no facts to support them either directly or by inference.” Quillen v. Quillen, 671

       N.E.2d 98, 102 (Ind. 1996). A judgment is clearly erroneous only if the findings

       do not support the court’s conclusions or the conclusions do not support the

       judgment thereon. Id.



       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1875 | January 29, 2020   Page 13 of 26
                     II. Statutory Framework for Termination
[15]   Before an involuntary termination of parental rights may occur in Indiana, DCS

       must allege and prove, in relevant part:


               (B) that one (1) of the following is true:


                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.


                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.


                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2). Notably, the provisions of Indiana Code section

       31-35-2-4(b)(2)(B) are written in the disjunctive, and thus the juvenile court

       need only find one of the three elements has been proven by clear and

       convincing evidence. See, e.g., In re I.A., 903 N.E.2d 146, 153 (Ind. Ct. App.

       2009); Ind. Code § 31-37-14-2 (“[A] finding in a proceeding to terminate

       parental rights must be based upon clear and convincing evidence.”). If a


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1875 | January 29, 2020   Page 14 of 26
       juvenile court determines the allegations of the petition are true, then the court

       shall terminate the parent-child relationship. Ind. Code § 31-35-2-8(a).


                                        III. Findings of Fact
[16]   Because the judgment underlying the termination of Mother’s parental rights

       contains specific findings of fact and conclusions thereon, we must first

       determine whether the evidence supports the findings. In re A.S., 17 N.E.3d

       994, 1002 (Ind. Ct. App. 2014), trans. denied. If the record contains no evidence

       to support the findings either directly or by inference, the findings are clearly

       erroneous. In re S.S., 120 N.E.3d 605, 609 (Ind. Ct. App. 2019). Mother

       challenges the following findings of fact:


               [B].7. While the [DCS] assessment worker was outside Mother’s
               home, a Vectren utilities truck parked outside the home. The
               utility worker told the assessment worker that he was shutting off
               the gas and electric to the home.


               ***


               [C].11.       Mother has a history of being both the victim and,
               at times, perpetrator of domestic violence. She testified that this
               has occurred with every father of her five (5) children, the most
               recent event occurring in March 2019 with another male;
               however, that cause was ultimately dismissed at [M]other’s
               request, after [M]other attended a program for victims of
               domestic violence.


               ***



       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1875 | January 29, 2020   Page 15 of 26
               [C].16.       Mother was included in meetings, and attended
               Court hearings where the expectations to achieve reunification
               were clearly discussed with her by DCS, CASA, and the Court.
               Mother was offered bus tokens for transportation and all her
               services were referred by and paid for by DCS. Mother did not
               ask for any additional or different services. Despite removing
               barriers for Mother, Mother still did not make the changes she
               needed to make to parent her [C]hildren.


       Appealed Order at 3, 5-6.


[17]   First, with respect to finding number B.7., Mother argues this finding is clearly

       erroneous because “[n]o testimony was taken as to whether [her] utilities would

       or would not be shut off at the time of the removal in the underlying CHINS

       [case].” Appellant’s Brief at 17. However, there is evidence in the record to

       support this finding. DCS Exhibit 10, which contained DCS’ Report of

       Preliminary Inquiry and Investigation filed with the juvenile court on

       September 5, 2017, was admitted at the fact-finding hearing, and states: “As

       FCM pulled up to [Mother]’s house a Vectren van was parked in front. When

       asked, the worker stated the power and gas were to be shut off.” Exhibits, Vol.

       I at 89; see also Tr., Vol. II at 107. Furthermore, at the fact-finding hearing,

       FCM McDaniel testified that she was familiar with why the Children were

       removed and stated that during DCS’ assessment, “Vectren had c[o]me to

       [Mother’s] house and turned off her electricity. [Mother] had previous issues

       . . . with other utilities not working[.]” Tr., Vol. II at 110. Given the evidence,

       this finding is not clearly erroneous.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1875 | January 29, 2020   Page 16 of 26
[18]   Regarding finding number C.11., Mother argues that a portion of this finding is

       clearly erroneous because, at the fact-finding hearing, she denied domestic

       violence in her current relationship. Specifically, Mother challenges the part

       stating, “She testified that [domestic violence] has occurred with every father of

       her five (5) children, the most recent event occurring in March 2019 with

       another male[.]” Appealed Order at 5-6. We conclude this finding is not

       clearly erroneous because, when asked at the fact-finding hearing whether she

       had ever been a victim of domestic violence, Mother replied, “Yes, with all of

       my exes.” Tr., Vol. II at 79. Although Mother denied being a victim of

       domestic violence in her current relationship, id. at 63., Mother’s current fiancé

       is not the father to any of her five children. Accordingly, we find no error.


[19]   Finally, Mother claims finding number C.16. is clearly erroneous because DCS

       never offered her any bus tokens for transportation. We agree there is no

       evidence in the record to support this portion of the finding and, as such, it is

       clearly erroneous. However, we conclude such error is harmless when

       considered in conjunction with the unchallenged findings and ample evidence

       presented to support termination of Mother’s parental rights, as discussed

       below. See In re A.S., 17 N.E.3d at 1003-06 (holding that despite several clearly

       erroneous findings of fact, DCS presented sufficient evidence to support

       termination of parental rights even absent the erroneous findings); see also

       McMaster v. McMaster, 681 N.E.2d 744, 747 (Ind. Ct. App. 1997) (unchallenged

       findings are accepted as true).




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1875 | January 29, 2020   Page 17 of 26
                                    IV. Conclusions of Law
                                     A. Remedy of Conditions
[20]   The juvenile court concluded there is a reasonable probability that the

       conditions that led to Children’s removal and continued placement outside

       Mother’s care will not be remedied. Mother challenges this conclusion and

       contends that DCS and the juvenile court “failed to consider [her]

       accomplishments which included maintaining stable housing and successes in

       her visitation.” Appellant’s Br. at 20. We disagree.


[21]   We engage in a two-step analysis to determine whether such conditions will be

       remedied: “First, we must ascertain what conditions led to [Children’s]

       placement and retention in foster care. Second, we determine whether there is

       a reasonable probability that those conditions will not be remedied.” In re

       K.T.K., 989 N.E.2d 1225, 1231 (Ind. 2013) (quotation omitted). With respect

       to the second step, a juvenile court assesses whether a reasonable probability

       exists that the conditions justifying a child’s removal or continued placement

       outside his parent’s care will not be remedied by judging the parent’s fitness to

       care for the child at the time of the termination hearing, taking into

       consideration evidence of changed conditions. In re E.M., 4 N.E.3d 636, 643

       (Ind. 2014). Habitual conduct may include criminal history, drug and alcohol

       abuse, history of neglect, failure to provide support, and lack of adequate

       housing and employment, but the services offered to the parent and the parent’s

       response to those services can also be evidence of whether conditions will be

       remedied. A.D.S v. Ind. Dep’t of Child Servs., 987 N.E.2d 1150, 1157 (Ind. Ct.
       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1875 | January 29, 2020   Page 18 of 26
       App. 2013), trans. denied. DCS “is not required to provide evidence ruling out

       all possibilities of change; rather, it need establish only that there is a reasonable

       probability the parent’s behavior will not change.” In re I.A., 903 N.E.2d at

       154.


[22]   The uncontroverted evidence establishes that Children were initially removed

       from Mother’s care due to her substance abuse and mental health issues,

       specifically her overdose/attempted suicide, as well as unsuitable home

       conditions. Based on Mother’s non-compliance with services, pattern of

       evading warrants, continued mental health and substance abuse issues, and

       financial instability, Children remained outside of Mother’s care. We conclude

       that DCS presented sufficient evidence to support the juvenile court’s

       conclusion that there is a reasonable probability that these conditions will not

       be remedied.


[23]   First, throughout this case, Mother’s compliance with services was brief and

       intermittent, demonstrating her lack of commitment toward reunification and

       unwillingness to address her overall instability. In October 2017, the juvenile

       court ordered that Mother maintain weekly contact with DCS; complete a

       substance abuse assessment and follow all treatment recommendations; submit

       to random drug screens; refrain from drugs and alcohol; attend supervised

       visitation; and cooperate with parent aid and mental health services and follow

       all treatment recommendations. The evidence reveals that Mother was initially

       compliant. Mother attended Counseling for Change, submitted to drug screens,

       and participated in supervised visitation. Based on Mother’s compliance and

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1875 | January 29, 2020   Page 19 of 26
       sobriety, DCS recommended unsupervised visitation in November 2017.

       However, Mother would fail to show for the visits and was placed on a two-

       hour call ahead, which she also failed to comply with. Ultimately, Mother

       refused to have visits with Children separately8 and, when a parent aide visited

       her home to assist with transportation, Mother refused to have a visit. Mother

       subsequently missed three visits without calling ahead and DCS placed

       visitation on hold. Mother has not participated in visitation since that time.


[24]   In November 2017, Mother ceased all contact with DCS. FCM McDaniel

       testified that, between January and June of 2018, she attempted to reach

       Mother eight or nine times but was unsuccessful. After Mother was arrested in

       June 2018, McDaniel was able to contact Mother and put in a new referral for a

       substance abuse evaluation and parenting assessment. Mother returned to

       Counseling for Change. Although Mother completed a parenting assessment

       and, at some point, a substance abuse evaluation, she failed to submit to drug

       screens or attend substance abuse treatment from October 2018 to January

       2019. At the fact-finding hearing, Mother conceded she was not currently

       submitting to drug screens anywhere but testified that, in the last month and a

       half, she has been engaged in weekly treatment at Virtual Consultant to address

       her extreme social anxiety and PTSD. Specifically, Mother sought this

       treatment through her own initiative and was participating in eye movement




       8
        As previously stated, Children were placed in separate homes at this time. Therefore, due to scheduling
       conflicts, Mother had separate visitations with each child.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1875 | January 29, 2020               Page 20 of 26
       deferral reprocessing (“EMDR”) treatment, which she described as “basically

       reprogramming our belief system and any kind of negative patterns you have.”

       Tr., Vol. II at 77.


[25]   Although Mother has recently engaged in EMDR, she never completed

       substance abuse treatment and consistently failed to demonstrate sobriety

       during this case. In August 2017, when Mother was admitted to the hospital

       for an overdose/suicide attempt, she tested positive for methamphetamine,

       amphetamines, benzodiazepine, and marijuana. After Mother’s brief period of

       compliance and sobriety in November 2017, she tested positive for

       methamphetamine. Mother then disappeared for six months in an effort to

       evade outstanding warrants for her arrest and subsequently tested positive for

       amphetamine, methamphetamine, and THC in July 2018. Mother’s last drug

       screen was in September or October of 2018 and she tested positive for THC.


[26]   Second, not only did Mother fail to complete substance abuse treatment, she

       continues to deny that she has a substance abuse issue and she refuses to

       acknowledge the overdose that prompted DCS’ involvement. See Tr., Vol. II at

       67-68, 102. At the fact-finding hearing, Mother testified she did not believe she

       needed substance abuse treatment. See id. at 62. She stated, “Substance abuse

       is not an issue. It’s nothing for me not to use. I don’t have issues with that.”

       Id. at 102. Instead, Mother believes her main issue is her mental health and

       emotional trauma. Mother’s denial and failure to complete treatment

       constitutes strong evidence that she is unlikely to remedy her substance abuse

       issues without treatment she is unwilling to undergo.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1875 | January 29, 2020   Page 21 of 26
[27]   Third, Mother’s history of neglect, failure to provide support for her children,

       and criminal history support the juvenile court’s conclusion that it is unlikely

       Mother will remedy the conditions that led to Children’s removal and

       continued placement outside of her care. Mother has five children, all of whom

       have been removed from her care, as well as a history with DCS that began in

       2008, when Mother’s child, L.S., was removed from her care because she was

       arrested and charged with battery. See id. at 37; Exhibits, Vol. I at 3-6. In 2014,

       two of Mother’s children, Ba.S. and Bn.S., were the subject of a CHINS

       petition and removed from her care. Mother recalled the underlying

       circumstances of the petition – that she had gone to the hospital and tested

       positive for methamphetamine and THC. As a result, she was ordered to

       complete visitation and substance abuse treatment; however, Mother conceded

       that she did not complete treatment. See Tr., Vol. II at 45; see also Exhibits, Vol.

       I at 40-52. Notably, in 2015, shortly after birth, B.B. tested positive for

       methamphetamine, THC, and Demerol. B.B. was adjudicated a CHINS,

       Mother participated in services, and matter was dismissed in the spring of 2016.

       See Exhibits, Vol. I at 24-38. Mother also estimated that she owed $10,000 in

       child support for L.S. and $14,000 in child support for Ba.S. and Bn.S.


[28]   Moreover, Mother’s criminal history is comprised of multiple battery

       convictions, residential entry, trespass, possession of paraphernalia, conversion,

       battery resulting in bodily injury, theft, and two convictions for public

       intoxication and disorderly conduct. Although Mother’s most recent

       conviction was in 2015, she admitted that she did not participate in court


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1875 | January 29, 2020   Page 22 of 26
       ordered services in an effort to avoid outstanding warrants for her arrest in

       Warrick and Vanderburg County. See Tr. Vol. II at 56-58. Mother’s decision to

       avoid the warrants ultimately hindered any progress in this case and CASA

       Gamache testified that there were various issues preventing reunification,

       including Mother’s severe anxiety and mental health. However, Gamache

       stated the big factor was Mother’s evasion of several warrants: “The one big

       stickler, when she was not doing services and not contacting anybody when she

       had warrants was a huge, huge, stumbling block and we lost an awful lot of

       time during that process because she did not want to go to jail.” Id. at 136.


[29]   Lastly, Mother failed to make any progress with respect to her ability to provide

       for Children. At the fact-finding hearing, Mother detailed her work history.

       She was currently unemployed and her most recent job was in 2017 at Sonic,

       where she worked one eight-hour shift. Prior to that, in 2015, Mother worked

       at McDonald’s for three months and Farbest for three days; and in 2012,

       Mother had a job at Prime Foods for approximately a month and a half.

       Mother further stated that her monthly income is comprised of one $190 utility

       check from Section 8 and roughly $250 from donating plasma. Mother planned

       to obtain social security disability, which she had already been denied several

       times, and failed to engage in any services toward obtaining employment.


[30]   Overall, Gamache opined that Mother did not take advantage of the services

       offered to her and, when asked whether she believed it was likely that Mother

       would remedy the conditions that led to Children’s removal, Gamache

       responded, “Not at this time. [Mother] seems to keep putting herself into

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1875 | January 29, 2020   Page 23 of 26
       situations where she’s repeating the cycles over and over again.” Id. at 137.

       FCM McDaniel agreed and stated:


               [Mother] has been offered services for approximately 2 years now
               off and on. She was also offered services prior through other
               cases. This has been an ongoing issue with her drug issues. She
               also does not have any income. These [C]hildren are kids that
               need stability in their lives and consistency. Somebody also that
               can maintain their own therapeutic needs plus the [Children]’s
               therapeutic needs. And at this time[,] I don’t believe that
               [Mother] can do that.


       Id. at 117.


[31]   A parent’s pattern of unwillingness or lack of commitment to address parenting

       issues and to cooperate with services demonstrates the requisite reasonable

       probability that the conditions will not change. Lang, 861 N.E.2d at 372. Such

       is the case here and, ultimately, Mother’s argument is simply a request to

       reweigh the evidence in her favor, which we cannot do. See id. at 371.

       Although we commend Mother’s initiative by recently participating in EDMR,

       she has demonstrated a pattern of non-compliance and unwillingness to remedy

       her instability. Therefore, we conclude the juvenile court’s findings supported

       its conclusion that there is a reasonable probability that the conditions that led

       to Children’s removal and continued placement outside Mother’s care will not




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1875 | January 29, 2020   Page 24 of 26
       be remedied.9 See, e.g., In re E.M., 4 N.E.3d at 644 (findings regarding a parent’s

       continued non-compliance with services supported juvenile court’s conclusion

       the conditions under which children were removed from the parent’s care

       would not be remedied).


                                               B. Best Interests
[32]   Mother also challenges the juvenile court’s conclusion that termination of her

       parental rights is in Children’s best interests. “Permanency is a central

       consideration in determining the best interests of a child.” In re G.Y., 904

       N.E.2d 1257, 1265 (Ind. 2009). In determining what is in the best interests of

       the child, the juvenile court must look beyond the factors identified by DCS and

       look to the totality of the evidence. A.D.S., 987 N.E.2d at 1158. In doing so,

       the juvenile court must subordinate the interest of the parents to those of the

       child. McBride v. Monroe Cty. Office of Family & Children, 798 N.E.2d 185, 203

       (Ind. Ct. App. 2003). And the juvenile court need not wait until the child is

       irreversibly harmed before terminating the parent-child relationship. Id.

       Recommendations of the FCM and CASA, in addition to evidence that the

       conditions resulting in removal will not be remedied, are sufficient to show by




       9
         Having determined that DCS met its burden of showing that the conditions that resulted in Children’s
       removal and continued placement outside of Mother’s care will not be remedied, we need not address
       whether DCS met its burden of proving that the continuation of the parent child relationship poses a threat to
       Children’s well-being. K.T.K., 989 N.E.2d at 1234.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1875 | January 29, 2020                Page 25 of 26
       clear and convincing evidence that termination is in the child’s best interest. In

       re A.S., 17 N.E.3d at 1005.


[33]   Here, the FCM and CASA both testified that termination of Mother’s parental

       rights is in Children’s best interests. See Tr., Vol. II at 117, 138. At the fact-

       finding hearing, FCM McDaniel explained, “I do not believe that [Mother] can

       provide the consistency or the sobriety that is needed at this time.” Id. at 117.

       In addition, McDaniel opined there is a threat of harm to the Children if

       Mother’s rights are not terminated because Mother “has not demonstrated that

       she can live a sober lifestyle.” Id. CASA Gamache testified that “with the

       amount of time that has gone by” in this case, termination is in Children’s best

       interests. Id. at 138. Having already concluded there is ample evidence in the

       record that the conditions resulting in removal will not be remedied, we

       conclude this testimony is sufficient to support the juvenile court’s conclusion

       that termination of Mother’s parental rights is in Children’s best interests. See

       In re A.S., 17 N.E.3d at 1005.



                                               Conclusion
[34]   We conclude that DCS presented sufficient evidence to support the juvenile

       court’s order terminating Mother’s parental rights to Children. Thus, the

       juvenile court’s order was not clearly erroneous, and we affirm.


[35]   Affirmed.


       Bradford, C.J., and Altice, J., concur.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1875 | January 29, 2020   Page 26 of 26